Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-32 and 34-36 are pending. 
Claims 1-32 and 34-36 are allowed.

Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Request under 1.105
The Expungement of Information request under 37 CFR § 1.59 to expunge the Response to Request for Information under 37 CFR § 1.105 has been GRANTED on 11/05/2021. 

Reasons for Allowance
	The IDS filed on 11/10/2021 has been reviewed and did not provide references which necessitated new grounds for rejection.

The closest prior art is Skrsyniarz, (Pub. No.: US 2012/0011612 A1; published Jan 12, 2012) which teaches lettuce variety Bolsachica, which shares many of the same characteristics as instant NUN 08208 LTL including plant type, anthocyanin intensity and size. However, the plants differ in at least mature leaf color and thickness when grown in the same conditions. A comparison of the genetic basis could not be made as the parental history for the instant plant has not been provided. However, based on the difference in the morphological and physiological characteristics provided, these appear to be separate and distinct plant lines.
	
Conclusion
	Claims 1-32 and 34-36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663